        Case 1:16-cr-00176-DAD-BAM Document 404 Filed 01/21/21 Page 1 of 2


 1   Nicco Capozzi (SBN 275568)
     Law Office of Nicco Capozzi
 2   2115 Kern Street, Suite 103
     Fresno, CA 93721
 3
     Phone: (559) 374-2012
 4
     Fax (559) 476-5225
     nc@niccocapozzilaw.com
 5
     Attorney for Defendant Rashwan Alkobadi
 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     United States of America,                           Case No.: 1:16-cr-00176-DAD-BAM
11
                 Plaintiff,
12
         vs.                                             STIPULATION TO CONTINUE
13                                                       SENTENCING AND ORDER
     RASHAWN ALKOBADI,
14
                 Defendant.
15

16   To the parties, counsel, and the above-entitled court:
17      It is hereby stipulated between the Defendant, Rashwan Alkobadi, by and through his counsel,
18   Nicco Capozzi, and the Plaintiff, United States of America, by and through Assistant United States
19   Attorney, Kim Sanchez, that the sentencing hearing scheduled for January 21, 2021 at 10:00 a.m,
20   shall be continued to April 19, 2021 at 10:00 a.m. due to avoiding unnecessary risk of Covid
21
     infection related to the Defendant having to fly from New York where he resides; that Defendant
22
     currently is the primary provider for his parents and family, and that Defendant recently was in
23
     automobile accident, that counsel still needs to additional research, in additionally counsel Capozzi is
24
     currently scheduled for trial in Tuolumne County starting next week.
25
        IT IS SO STIPULATED.
26
        Dated: January 21, 2021                     /s/Nicco Capozzi
27                                                  Nicco Capozzi
28
                                                    Attorney for Defendant


                                                        - 1 -
                                          Stipulation to Continue Sentencing
        Case 1:16-cr-00176-DAD-BAM Document 404 Filed 01/21/21 Page 2 of 2


 1      Dated: January 21, 2021                    /s/ Kim Sanchez
 2                                                 Kim Sanchez
                                                   Attorney for the United States
 3

 4

 5                                                  ORDER
            For reasons set forth above, the continuance requested by the parties is granted for good cause
 6

 7
     and in the interest of justice. The sentencing hearing currently scheduled for January 21, 2021 at

 8   10:00 a.m. is continued to April 19, 2021 at 10:00 a.m.

 9   IT IS SO ORDERED.
10
        Dated:     January 21, 2021
11                                                      UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       - 2 -
                                         Stipulation to Continue Sentencing
